DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding the restriction requirement were considered persuasive and as such the restriction requirement of the Office Action of 8 October 2020 has been withdrawn and withdrawn claims 50-56 are rejoined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 38, at line 3 the claim reads “each one of them”; however, the use of the term “them” renders the claim unclear.  For the purpose of Examination the limitation reads on “each one of the electrolytic cells”.
Further as to claim 38, at line 5, the claim reads “two or more groups of electrolytic cells”; however, electrolytic cells have already been recited earlier in the claim at line 3.  Therefore, it is unclear the electrolytic cells” or the like.  
Further as to claim 38, the claim recites the limitation “the one or more switches” at line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 38, at lines 11-14, the claim recites the limitation “a first group of electrolytic cells”, “a second group of electrolytic cells” and “each group of electrolytic cells”.  However, earlier in the claim the claim already introduces, in line 5, the limitation of “two or more groups of electrolytic cells”, interpreted to read on “two or more groups of the electrolytic cells”, as discussed above.  Therefore, it is unclear as to if the limitations of lines 11-14 intend to refer back to the limitation of line 5, or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  These limitations also occur in claim 44.  
Further as to claim 38, the claim recites the limitation “the anode” at lines 18-19. There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 38, the claim recites the limitation “the cathode” at line 19. There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 38, the claim recites the limitation “the dielectric means” at lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 38, at lines 24-26, the claim recites the limitation that each electrolytic cell of the electrolyzer operates “under a charge transient regime of each cell during the direct current pulse; and under a discharge transient regime of each cell during the time between direct current pulses”.  However, earlier in the claim, at lines 23-25, the claim recites the limitations “distributing the electrical signal over a first group of electrolytic cells for a certain time and once said time is ended, distributing the electrical signal over a second group of electrolytic cells for a certain time, thus generating the direct 
Further as to claim 38, at line 27, the claim recites the limitation “a cylindrical plates capacitor”.  However, at line 15, the claim already introduces the limitation “a capacitor of cylindrical plates”.  Therefore, it is unclear as to if the limitation of line 27 intends to refer back to the limitation of line 15 or to a new and separate limitation.  However, for the purpose of Examination the former is interpreted.  
Further as to claim 38, at lines 25-26, the claim recites the limitation “direct current pulses”.  However, the claim already introduces a single direct current pulse, and therefore it is unclear as to if this new plural limitation intends to include the single direct current pulse or refer to fully separate pulses.  
Further as to claim 38, at line 29, the claim recites the limitation “frequency”.  However, a pulse frequency is already introduced at line 8.  Therefore, it is unclear as to if the limitation of line 29 intends to refer back to the limitation of line 8 or to a new and separate limitation.  However, for the purpose of Examination the former is interpreted.  
As to claim 39, the claim recites the limitation “it” at lines 5 and 7.  However, it is unclear as to what “it” intends to refer to.  For the purpose of Examination it has been interpreted to read on “the system”.  
As to claim 40, the claim recites the limitation “the direct current pulse”.  However, claim 38, upon which claim 40 is dependent recites both the limitations of a direct current pulse (first introduced at lines 7-8), and, in plural, direct current pulses (first introduced at lines 25-26).  Therefore, it is unclear as to which pulse is specifically being referred to.  
Further as to claim 40, the claim recites the limitation “the electrolytic cell” in singular.  However, claim 38, upon which claim 40 is dependent, recites a plurality of electrolytic cells, therefore it is unclear as to which cell the limitation of claim 40 intends to refer back to.  
Further as to claim 40, the claim recites the limitation “an amplitude”. However, claim 38, upon which claim 40 is dependent already introduces the limitation of “an amplitude”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 38 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 40, the claim recites the limitation “duration”.  However, claim 38, upon which claim 40 is dependent already introduces the limitation of “a duration”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 38 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 40, the claim recites that the direction is defined as reference D, and also that the working cycle is defined as reference D, claims that the working cycle corresponds to a product of D and T, and gives an equation for D.  Thus rending unclear as to what D really means and what the equation is actually representing.  
As to claim 41, the claim recites the limitation “the direct current pulse”.  However, claim 38, upon which claim 41 is dependent recites both the limitations of a direct current pulse (first introduced at lines 7-8), and, in plural, direct current pulses (first introduced at lines 25-26).  Therefore, it is unclear as to which pulse is specifically being referred to.  
Further as to claim 41, the claim recites the limitation “a frequency”. However, claim 38, upon which claim 41 is dependent already introduces the limitation of “a frequency”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 38 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 41, the claim recites the limitation “a period”. However, claim 38, upon which claim 41 is dependent already introduces the limitation of “a period”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 38 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.
Further as to claim 41, the claim recites the limitation “the electrolytic cell”.  However, claim 38, upon which claim 41 is dependent recites a plurality of electrolytic cells.  Therefore, it is unclear as to which of the plurality the singular reference of claim 41 intends to refer back to.
Further as to claim 41, the reference character t is utilized; however, there is no limitation describing what t stands for.  
  Further as to claim 41, the reference character D is utilized; however, there is no limitation describing what D stands for.
Further as to claim 41, the claim recites the limitation “the direct current pulse”.  However, earlier in the claim at lines 5-6, the claim recites the limitation “a new direct current pulse” and claim 38, upon which claim 41 is dependent, recites both the limitations of a direct current pulse (first introduced at lines 7-8), and, in plural, direct current pulses (first introduced at lines 25-26).  Therefore, it is unclear as to which pulse is specifically being referred to.  
As to claims 42, 43 and 44, the claim recites the limitation “the direct current pulse”.  However, claim 38, upon which claims 42, 43 and 44 are dependent, recites both the limitations of a direct current pulse (first introduced at lines 7-8), and, in plural, direct current pulses (first introduced at lines 25-26).  Therefore, it is unclear as to which pulse is specifically being referred to.  
Further as to claim 42, the claim recites a formula without defining the terms in the formula, including Iaverage, C, Vcell(DT), e, RC and Vcell(T).  
As to claim 45, the claim recites the limitations “said groups of electrolytic cells”.  However, claim 38, upon which claim 45 is dependent, recites all of the limitations of “two or more groups of electrolytic cells” (at line 5), “a first group of electrolytic cells” (at line 11), “a second group of electrolytic cells” (at lines 12-13), and “each group of electrolytic cells” (at lines 13-14).  Therefore, it is unclear as to which group or groups the limitation of claim 45 is referring back to.  
As to claim 46, the claim recites the limitations “said openings” and “the opening(s)”.  However, there is insufficient antecedent basis for these limitations in the claim.  There is sufficient antecedent basis for the limitation “said one or more openings”.  
As to claim 47, the claim recites the limitation “said openings”.  However, there is insufficient antecedent basis for this limitation in the claim.  There is sufficient antecedent basis for the limitation “said one or more openings”.  
Further as to claim 47, the claim recites the limitation “said electrode”.  However, there is insufficient antecedent basis for this limitation in the claim.  There is sufficient antecedent basis for the limitation “said central electrode”.  
Further as to claim 47, the claim recites the limitations “said stopping device” and “the stopping device(s)”.  However, there is insufficient antecedent basis for these limitations in the claim.  There is sufficient antecedent basis for the limitation “the at least one stopping device”.  
As to claim 50, at line 4 the claim reads “each one of them”; however, the use of the term “them” renders the claim unclear.  For the purpose of Examination the limitation reads on “each one of the electrolytic cells”.
Further as to claim 50, at lines 6-7, the claim reads “two or more groups of electrolytic cells”; however, electrolytic cells have already been recited earlier in the claim at line 4.  Therefore, it is unclear the electrolytic cells” or the like.  
Further as to claim 50, at lines 22-24, the claim recites the limitation “a first group of electrolytic cells”, “a second group of electrolytic cells” and “each group of electrolytic cells”.  However, earlier in the claim the claim already introduces, in lines 6-7, the limitation of “two or more groups of electrolytic cells”, interpreted to read on “two or more groups of the electrolytic cells”, as discussed above.  Therefore, it is unclear as to if the limitations of lines 22-24 intend to refer back to the limitation of lines 6-7, or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted. These limitations also occur in claim 55. 
Further as to claim 50, the claim recites the limitation “the anode” at line 15. There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 50, the claim recites the limitation “the cathode” at line 15. There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 50, the claim recites the limitation “the dielectric means” at line 16.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 50, at lines 27-30, the claim recites the limitation that each electrolytic cell of the electrolyzer operates “under a charge transient regime of each cell during the direct current pulse; and under a discharge transient regime of each cell during the time between direct current pulses”.  However, earlier in the claim, at lines 21-23, the claim recites the limitations “distributing the electrical signal over a first group of electrolytic cells for a certain time and once said time is ended, distributing the electrical signal over a second group of electrolytic cells for a certain time, thus generating the direct current pulse over each group of electrolytic cells within the period (T) of the direct current pulse”.  Therefore, it appears from the earlier limitation, that a first group of cells would undergo a charge 
Further as to claim 50, at line 32, the claim recites the limitation “a cylindrical plates capacitor”.  However, at lines 11-12, the claim already introduces the limitation “a capacitor of cylindrical plates”.  Therefore, it is unclear as to if the limitation of line 32 intends to refer back to the limitation of lines 11-12 or to a new and separate limitation.  However, for the purpose of Examination the former is interpreted.  
Further as to claim 50, at lines 29-30, the claim recites the limitation “direct current pulses”.  However, the claim already introduces a single direct current pulse, and therefore it is unclear as to if this new plural limitation intends to include the single direct current pulse or refer to fully separate pulses.  
Further as to claim 50, at line 34, the claim recites the limitation “frequency”.  However, a pulse frequency is already introduced at line 19.  Therefore, it is unclear as to if the limitation of line 29 intends to refer back to the limitation of line 19 or to a new and separate limitation.  However, for the purpose of Examination the former is interpreted.  
As to claim 51, the claim recites the limitation “the direct current pulse”.  However, claim 50, upon which claim 50 is dependent recites both the limitations of a direct current pulse (first introduced at lines 18-19), and, in plural, direct current pulses (first introduced at lines 29-30).  Therefore, it is unclear as to which pulse is specifically being referred to.  
Further as to claim 51, the claim recites the limitation “the electrolytic cell” in singular.  However, claim 50, upon which claim 51 is dependent, recites a plurality of electrolytic cells, therefore it is unclear as to which cell the limitation of claim 51 intends to refer back to.  
Further as to claim 51, the claim recites the limitation “an amplitude”. However, claim 50, upon which claim 51 is dependent already introduces the limitation of “an amplitude”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 50 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 51, the claim recites the limitation “duration”.  However, claim 50, upon which claim 51 is dependent already introduces the limitation of “a duration”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 50 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 51, the claim recites that the direction is defined as reference D, and also that the working cycle is defined as reference D, claims that the working cycle corresponds to a product of D and T, and gives an equation for D.  Thus rending unclear as to what D really means and what the equation is actually representing.  
As to claim 52, the claim recites the limitation “the direct current pulse”.  However, claim 50, upon which claim 52 is dependent recites both the limitations of a direct current pulse (first introduced at lines 18-19), and, in plural, direct current pulses (first introduced at lines 29-30).  Therefore, it is unclear as to which pulse is specifically being referred to.  
Further as to claim 52, the claim recites the limitation “a frequency”. However, claim 50, upon which claim 52 is dependent already introduces the limitation of “a frequency”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 50 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 52, the claim recites the limitation “a period”. However, claim 50, upon which claim 52 is dependent already introduces the limitation of “a period”.  Therefore, it is unclear as to if the limitation intends to refer back to the limitation of claim 50 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.
Further as to claim 52, the claim recites the limitation “the electrolytic cell”.  However, claim 50, upon which claim 52 is dependent recites a plurality of electrolytic cells.  Therefore, it is unclear as to which of the plurality the singular reference of claim 52 intends to refer back to.
Further as to claim 52, the reference character t is utilized; however, there is no limitation describing what t stands for.  
  Further as to claim 52, the reference character D is utilized; however, there is no limitation describing what D stands for.
Further as to claim 52, the claim recites the limitation “the direct current pulse”.  However, earlier in the claim at lines 6-7, the claim recites the limitation “a new direct current pulse” and claim 50, upon which claim 52 is dependent, recites both the limitations of a direct current pulse (first introduced at lines 18-19), and, in plural, direct current pulses (first introduced at lines 29-30).  Therefore, it is unclear as to which pulse is specifically being referred to.   
As to claims 53, 54 and 55, the claim recites the limitation “the direct current pulse”.  However, claim 50, upon which claims 53, 54 and 55 are dependent, recites both the limitations of a direct current pulse (first introduced at lines 18-19), and, in plural, direct current pulses (first introduced at lines 29-30).  Therefore, it is unclear as to which pulse is specifically being referred to.  
Further as to claim 53, the claim recites a formula without defining the terms in the formula, including Iaverage, C, Vcell(DT), e, RC and Vcell(T).
Further as to claim 55, the claim recites the limitation of “one or more switches”; however, claim 50, upon which claim 55 depends already introduces the limitation of one or more switches.  
Further as to claim 55, the claim recites the limitation “the switches”.  There is insufficient antecedent basis for this limitation in the claim.  

Allowable Subject Matter
Claims 38-56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The primary reason for the indication of allowable subject matter is the inclusion of the limitations wherein a controller controls a power source that is capable of applying the same direct current pulse to a first group of cells over a certain period of time and once said time has ended applying the current pulse to a second group of cells within a period of the direct current pulse.  
Meyer (US 4,936,961) teaches pulse application to concentric capacitor electrodes for the optimization of the current application, but fails to teach a control and power source capable of the sequential application to separate groups of cells as claimed. 
 Davidson (US 7,615,138) teaches pulse application to multiple groups of cells, but teaches that these pulses are applied simultaneously, rather than sequentially from a single electrical signal over the same pulse period.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794